 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                           SOUTHERN DISTRICT OF CALIFORNIA
 9

10   LUCINDA MORALES,                         )
                                              )   CASE NO: 19-CV-1450-JAH-LL
11                Plaintiff,                  )
                                              )
12   v.                                       )   ORDER GRANTING JOINT
                                              )   MOTION TO DISMISS
13                                            )   COMPLAINT WITH PREJUDICE
                                              )
     TARGET CORPORATION, et al.,              )
14
                                              )
                  Defendants                  )
15                                            )
                                              )
16                                            )
17         The parties have filed a Joint Motion to Dismiss with Prejudice. Good cause
18   appearing, the Court GRANTS the joint motion. This action is dismissed WITH
19   PREJUDICE in its entirety. Per the terms of the joint motion, each party is to bear its
20   own fees and costs. The clerk is directed to close the case.
21

22         IT SO ORDERED.
23

24   Dated: February 24, 2020                         ___________________________
25                                                    Honorable John A. Houston
                                                      United States District Judge
26

27

28
                                                  1
      ORDER GRANTING JOINT MOTION TO DISMISS COMPLAINT WITH PREJUDICE
